Judgment unanimously affirmed, without costs, for the reasons stated in the decision at Special Term, Roy, J., and the following memorandum: We add only that the attack on the constitutionality of section 82 of the General City Law is unfounded. (See Ottinger v Arenal Realty Co., 257 NY 371, 377-379.) Petitioners state that the statute operates to deprive them of their property rights without due process of law because there is no provision for notice. Petitioners were not only on notice of the proceedings of the Board of Zoning Appeals, but appeared and testified. The fact that they were not given notice of the filing of the decision does not render the proceedings or the statute constitutionally defective. "It is, of course, axiomatic that every presumption favors the constitutional validity of a legislative enactment (McKinney’s Cons Laws of N. Y., Book 1, Statutes, § 150).” (Fifth Ave. Coach Lines v. City of New York, 11 NY2d 342, 347.) Such presumption can be overcome only by the most cogent and compelling reasons, absent here. (Appeal from judgment of Onondaga Supreme Court— article 78.) Present—Moule, J. P., Cardamone, Hancock, Denman and Witmer, JJ.